Continuing Abatement Order filed March 5, 2020.




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00088-CR
                                ____________

                  KIMBEL VERSHON CARTER, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 351st District Court
                           Harris County, Texas
                       Trial Court Cause No. 1492023

                    CONTINUING ABATEMENT ORDER

      Appellant is pro se. On January 23, 2019, a judgment of conviction was
signed by the trial court, The Honorable Reagan Clark, presiding. On January 23,
2019, appellant timely filed a notice of appeal from his judgment of conviction.
Since February 2019, we have issued numerous orders and letters to the trial court
requesting a determination:

         1. Whether appellant desires to prosecute his appeal; and, if so,
          2. Whether appellant is indigent and entitled to appointed counsel on
             appeal.

Our order(s) provided that if the trial court found that appellant desired to
prosecute his appeal and is indigent and entitled to appointed counsel on appeal,
then the trial court was to forward to the clerk of this court a supplemental clerk’s
record containing those findings and an order, if any, appointing appellate counsel.

      On September 10, 2019, we received a supplemental clerk’s record with a
docket sheet that reflects a hearing was held on August 13, 2019, “and there were
no findings for this case.” We have issued three orders and a letter since that date.
The court reporter responded there was no record taken of a hearing on that date.

      As of this date, the trial court has not responded. The presiding judge of the
351st District Court is The Honorable George Powell.

      We reinstate the appeal and order the court reporter, Mattie Kimble, to file a
complete reporter’s record within thirty days for trial court cause number
1492023, in which appellant was tried by jury and convicted of aggravated robbery
with a deadly weapon, as reflected in the judgment signed October 18, 2018.

      Further, because the record before this court does not reflect appellant’s
appointed counsel, John Michael Petruzzi, was permitted to withdraw, we order
John Michael Petruzzi to file a brief on appellant’s behalf in this appeal within
thirty days after the reporter’s record is filed.



                                                PER CURIAM

Panel consists of Chief Justice Frost and Justices Jewell and Spain.